
	
		I
		112th CONGRESS
		2d Session
		H. R. 6302
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to prohibit funding under the Edward Byrne Memorial Justice Assistance
		  grant program and the Public Safety and Community Policing grant program to be
		  provided to law enforcement agencies that use license plate readers unless
		  certain conditions are met.
	
	
		1.Short titleThis Act may be cited as the
			 Reasonable Policies on Automated
			 License Plate Readers Act.
		2.Funding under
			 Edward Byrne Memorial Justice Assistance grant program and Public Safety and
			 Community Policing grant program prohibited for use by law enforcement agencies
			 that use license plate readers unless certain conditions met
			(a)Restriction
			 under Edward Byrne Memorial Justice Assistance Grant ProgramSection 501(d) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 is amended by adding at the end the following new
			 paragraph:
				
					(3)Any funds or other assistance to a law
				enforcement agency that uses an automated license plate reader, unless such law
				enforcement agency has developed written and binding policies for the use of
				the reader that ensure data collected by the reader—
						(A)is not stored for
				a period exceeding 30 days unless the data is being used in an active law
				enforcement investigation;
						(B)is not stored in a
				statewide database or other database that consolidates data from such readers;
				and
						(C)is shared with an
				entity other than the law enforcement agency that operates the reader only
				if—
							(i)the entity is
				another law enforcement agency;
							(ii)the data is to be
				used in an active law enforcement investigation; and
							(iii)the data is
				provided in response to a specific request for the
				data.
							.
			(b)Restriction
			 under Public Safety and Community Policing grant programSection
			 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 is
			 amended—
				(1)in subsection (b),
			 by striking The purposes and inserting Subject to
			 subsection (l), the purposes; and
				(2)by adding at the
			 end the following new subsection:
					
						(l)Prohibited
				useNotwithstanding any other
				provision of this Act, no funds provided under this part may be provided to or
				used, directly or indirectly, by a law enforcement agency that uses an
				automated license plate reader, unless such law enforcement agency has
				developed written and binding policies for the use of the reader that ensure
				data collected by the reader—
							(1)is not stored for
				a period exceeding 30 days unless the data is being used in an active law
				enforcement investigation;
							(2)is not stored in a
				statewide database or other database that consolidates data from such readers;
				and
							(3)is shared with an
				entity other than the law enforcement agency that operates the reader only
				if—
								(A)the entity is
				another law enforcement agency;
								(B)the data is to be
				used in an active law enforcement investigation; and
								(C)the data is
				provided in response to a specific request for the
				data.
								.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to funds provided for grant periods beginning on or after the date that is 90
			 days after the date of the enactment of this Act.
			
